TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-03-00055-CV



                       Tony Ford Ozuna and Bennie Doggett, Appellants

                                                 v.

               Franklin Equity Leasing Company, Inc. d/b/a Felco Autolease and
                                 Felco Title Trust, Appellees


                FROM THE COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
               NO. 259,367, HONORABLE ORLINDA NARANJO, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellants Tony Ford Ozuna and Bennie Doggett move to dismiss their appeal. See Tex.

R. App. P. 42.1. Appellees do not oppose the motion. We grant the motion and dismiss the appeal. Id.




                                              Bea Ann Smith, Justice

Before Chief Justice Law, Justices B. A. Smith and Puryear

Dismissed on Appellants= Motion

Filed: February 21, 2002